Per Curiam.

The true conftruftion of the 4th Rule of January Term, 1799, is,
Fir ft, That the notice of a motion, accompanied by a Judge’s certificate is a fubftitute for the former practice of a Rule to Jhew caufe, and therefore if the party neglefts to obtain a certificate, the con-fequence is, that if, when the hearing is to come on, judgment be duly entered, he cannot be heard on his motion. We will not hear an argument to fefc afide a verdi£1, default, or inquifition, after judgment duly entered.
Secondly, There is nothing in our Rules to prevent a party diflatisfied with the refufal of a judge to grant a certificate, to apply to the Court. The defendant is not therefore ftriólly entitled to be heard, but as there appears to have been a mifcon-ftru&ion of the rule, we will, in tha prefent xn-ftance, open the caufe and hear the motion.